FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 29, 2020

                                    No. 04-20-00116-CR

                                   Anton Jamail HARRIS,
                                         Appellant
                                            v.
                                   The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR3427
                         Honorable Frank J. Castro, Judge Presiding


                                       ORDER
       Appellant has filed a motion for extension of time in which to file appellant’s brief.
Appellant requests that his briefing deadline be extended to October 21, 2020. Appellant’s
motion is GRANTED. Further requests for an extension of time in which to file appellant’s
brief will be disallowed.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court